Citation Nr: 1745667	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  14-02 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disorder. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

K. Laffitte, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from December 1967 to December 1969. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from May 2011 and April 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In the May 2011 rating decision, the RO granted service connection and assigned an initial 30 percent disability rating for PTSD, effective January 16, 2011; but denied in part, service connection for tinnitus.  In the April 2013 rating decision, the RO denied service connection for a hip disorder.  

In a September 2013 rating decision, the RO increased the Veteran's disability rating for PTSD to 50 percent disabling effective February 9, 2012.  

In June 2015 and December 2015, respectively, the Board remanded the matters for further development.  In September 2016, the Appeals Management Center (AMC) granted service connection for tinnitus and an earlier effective date of January 26, 2011 for the Veteran's service connected PTSD, which was the date of the Veteran's claim.

As the maximum benefit was not granted for the Veteran's PTSD claim, the issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  As such, the issue is presently before the Board for further appellate review.

The Board's disposition of the claims for service connection for tinnitus and an increased rating for PTSD is set forth below.  The claim for service connection for a hip disorder is addressed in the remand following the order.  This matter is being remanded to the AOJ.  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  In a September 2016 rating decision, the AMC granted service connection for tinnitus.

2.  The Veteran's PTSD causes occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  As the September 2016 award of service connection for tinnitus represents a full grant of the benefit sought on appeal with respect to that claim, there remains no case or controversy over this issue affecting the provision of benefits by VA over which the Board may exercise jurisdiction.  38 U.S.C.A. §§ 511, 5107, 7104 (West 2014); 38 C.F.R. §§ 19.4, 19.5, 20.101 (2015).

2.  The criteria for a disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).  VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by a letter sent to the Veteran in March 2011 that fully addressed all notice elements.  The letter was sent prior to adjudication and informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additionally, neither the Veteran nor his representative, has raised the issue of improper notice; therefore, the Board finds that the VCAA duty to notify was fully satisfied as to the Veteran's claim.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA has fulfilled its' duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Here, the Veteran's VA treatment records have been associated with the claims file pursuant to the Board's June 2015 and December 2015 remand directives.  Moreover, the Veteran was afforded VA PTSD Disability Benefits Questionnaires (DBQ) in April 2011 and August 2015 to assist the Veteran in substantiating his claim.

Given the above development, the Board finds that there has been substantial compliance with the VCAA regarding the duties to notify and assist.  As the Veteran has not identified any additional evidence pertinent to the claim, nor is there additional evidence which needs to be obtained, the Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.

Increased Rating for PTSD

Disability evaluations (ratings) are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2016).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2016).  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2016).  Separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's PTSD has been evaluated as 50 percent disabling for the period on appeal under Diagnostic Code 9411.  Diagnostic Code 9411 uses the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).  

Under the General Rating Formula, a 50 percent evaluation is warranted for PTSD where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

The maximum schedular rating of 100 percent is warranted when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

In addition, when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the lengths of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a) (2016).  The rating agency shall assign an evaluation based on all evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b) (2016).  

Use of the term "such symptoms as" in § 4.130 indicates that the list of symptoms that follows is "non-exhaustive," meaning that VA is not required to find the presence of all, most, or even some of the enumerated symptoms to assign a particular evaluation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013); see Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir.2004); Mauerhan v. Principi, 16  Vet. App. 436, 442 (2002).  However, because "[a]ll nonzero disability levels [in § 4.130] are also associated with objectively observable symptomatology," and because the plain language of the regulation makes clear that "the veteran's impairment must be 'due to' those symptoms," a veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio, 713 F.3d at 116 - 17.

Legal Analysis
	
      A.) Tinnitus

The Secretary shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to veterans or the dependents or survivors of veterans.  38 U.S.C.A. § 511(a); 38 C.F.R. § 20.101(a). 

One of the principal functions of the Board is to make determinations of appellate jurisdiction.  38 C.F.R. § 19.4.  The Board may address questions pertaining to its jurisdictional authority to review a particular case or issue.  38 C.F.R. § 20.101(d). 

The Veteran perfected an appeal to the Board with respect to the May 2011 denial of service connection for tinnitus.  While the matter was on remand, in a September 2016 rating decision, the AMC granted service connection for tinnitus, effective January 26, 2011 (the day the Veteran filed his claim for service connection).  The award was based on a September 2016 medical opinion that found that the Veteran's current tinnitus is etiologically related to service. 

Under these circumstances, the Board finds that the service connection claim for tinnitus, for which an appeal was perfected, has been granted by the decision of a lower adjudicative body, fully resolving the Veteran's appeal as to this matter.  The Veteran was notified of this fact in a letter following the issuance of the September 2016 rating decision.  Hence, with respect to this matter, there is no longer any case or controversy pending before the Board as contemplated by 38 U.S.C.A. §§ 7104, 7105 and 38 C.F.R. § 19.4.  In the absence of any justiciable question, the appeal as to the claim for service connection for tinnitus must be dismissed.

		B.)  PTSD

The Veteran contends a higher disability rating is warranted for his PTSD.  Currently, the Veteran has a 50 percent disability rating which is described in the General Rating Formula in part, as occupational and social impairment with reduced liability and productivity.  

After considering all of the evidence of record, the Board finds that the evidence of record does not warrant an increased rating greater than 50 percent disabling at any time during the period on appeal for the reasons explained below. 

In April 2011, the Veteran received a VA PTSD DBQ in which the Veteran reported that he and his wife get along pretty good.  His main social activity is being a grandparent and being involved in his grandkids sporting events.  He further reported he prefers to be away from people he doesn't know well.  Occupationally, the Veteran noted that he was a physical therapist for 37 years and retired due to his vascular condition.

The Veteran acknowledged having sleep impairment, but denied depression and denied having panic attacks.  The Veteran noted that he has no history of suicide attempts or violence; however, he does get angry and will lash out and say mean things at times, but no episodes of violence.  Further, the Veteran can maintain personal hygiene and has no problems with activities of daily living.

Regarding intrusive memories about Vietnam, the Veteran reported having intrusive thoughts and nightmares a 3-4 times a month.  Vietnamese and military related news trigger the feelings.  The Veteran reported that he has struggled with irritability for years and his concentration could certainly be better.  The Veteran further reported PTSD symptoms cause insomnia, anxiety, moodiness, and wanting to be alone.  

The examiner noted persistent symptoms of arousal and avoidance are much more frequent, and that the Veteran has a short attention span with memory being normal to slightly impaired.  Additionally, the examiner noted that the Veteran has had a tendency to be isolative since Vietnam but has worked hard to ignore the feeling, especially at work and with family and friends, though not always successfully.  The examiner determined that the Veteran had moderate to mild symptoms of PTSD with reduced reliability and productivity.   

In August 2015, the Veteran received a second VA PTSD DBQ for a review of his PTSD symptoms.  The Veteran reported that he has been very active in anger management groups weekly, and sees a counselor every two weeks.  He continues to struggle with irritability and depression.  He further reported that he has difficulty dealing with people and that he is more depressed due to a decrease in his physical mobility.  The Veteran denied any physical outbursts and noted that he avoids Vietnamese restaurants or people.  He feels anxious when in large crowds and he does not like high traffic.  The Veteran also noted that when he has nothing to do and bored, he will think about the war, but he believes most of his problems are related to his ongoing medical problems.  The Veteran reported sleep impairment due to pain and that he has nightmares 2 - 3 times monthly when he thinks about military service.

In the social aspect, the Veteran reported that he does not socialize much, although he has some acquaintances and sees his cousin.  He maintains a close relationship with his son and his grandchildren.  He sees two grandchildren twice weekly and sometimes babysits his 10 year old grandchild.  The Veteran spends most of his days watching TV and has been caring for his mother for the past six years whom has Alzheimer's disease.  The Veteran reported that he retired in 2002 when his hip problems began.

After examining the Veteran, the examiner determined that the Veteran exhibited occupational and social impairment due to mild or transient symptoms....  The examiner explained that the Veteran's thoughts focused on pain and his anger with VA for "taking too long to treat his condition."  The examiner further noted that most of the Veteran's difficulties are related to his decline in physical functioning and lack of mobility, rather than any psychiatric etiology.  The examiner found that the Veteran's PTSD symptoms appear to have stabilized, and that there is no specific or significant change in his mental health symptomatology since his last exam in 2011.

In July 2014 during a Primary Care Preventive Health Assessment, the Veteran received a negative PHQ-9 screening for depression, and also a negative PCL-C screening for PTSD

In a July 16, 2015 Primary Care Note, the Veteran presented to the McClellan CBOC for his annual visit and reported that he feels his pain is the main cause for his difficulties and it is affecting his mood.  He further reported no suicidal ideation.

In a July 30, 2015 Mental Health Consult, the Veteran presented to the same CBOC with depressive symptoms and mild irritability in response to chronic hip pain.  The Veteran reported being married to his 4th wife for 21 years noting that he can be "short" with her when he is in pain and that his anger led to strain in his previous marriages.  The Veteran described additional stress from caring for his mother.  The Veteran further reported that he enjoys attending his grandson's football games but finds it difficult to sit for the entire game.  Additionally, the Veteran denied current and past suicidal ideation or hopelessness, but that his sleep was impaired due to pain.  

The examiner noted that the Veteran's thoughts were logical and goal directed.  There were no signs of overt delusions, auditory/visual hallucinations or other signs of formal thought disorder.  The Veteran's memory for remote, recent, and immediate information was intact, based on his ability to provide history.  The Veteran received a PHQ-9 screening for depression which was suggestive of mild depression, and a PCL-C screening was performed for PTSD which was positive.  The Veteran was referred to mental health for treatment with goals to reduce his depressive and PTSD symptoms.

On September 3, 2015, the Veteran presented to the McClellan CBOC for a follow-up regarding depressive symptoms due to chronic hip pain.  The Veteran tested positive for mild depression and had a decrease in PTSD symptoms.  

On September 24, 2015, the Veteran presented to the CBOC with depressive symptoms and mild irritability in response to chronic hip pain.  The Veteran described increased frustration, irritability, and pain this past week related to "mixed messages" regarding his claim associated with Agent Orange exposure.  The Veteran denied current suicidal ideation or hopelessness.  A PHQ-9 screen was performed which was suggestive of moderate depression, and a PCL-C was performed which was negative for PTSD symptoms.  Likewise, in October 2015, November 2015, and December 2015, the Veteran's test for depression was mild with a negative result for PTSD symptoms.  

In a January 2016 Mental Health Note, the Veteran presented for another follow-up for symptoms of depression related to chronic pain.  The veteran exhibited irritability in response to chronic hip pain.  Again, the Veteran tested mild for depression with no PTSD symptoms.  The Veteran denied current suicidal or hopelessness.  His memory for remote, recent, and immediate information was intact, based on ability.

In a follow-up visit in April 2016, the examiner noted that the Veteran's symptoms have been stable for the past several months and the Veteran agreed to contact the provider for sessions as needed.  The Veteran agreed to attend anger management group, when it works with his schedule as he has been spending more time at his workshop and with his son in the car shop.  The Veteran's depression screening was suggestive of no depression, and his PTSD screening was negative for any symptoms.

Considering the evidence above, the Board finds that the Veteran had moderate to mild symptoms of PTSD with reduced reliability and productivity which is indicative of a 50 percent disability rating.    The Veteran reported sleep impairment due to pain and an increase in depression and irritability due to a decline in his physical condition.  Although the Veteran reported having nightmares 2 - 3 times monthly when he thinks about military service, he further noted that he believed that most of his problems were related to his ongoing medical problems.

Moreover, there is no indication that the Veteran is occupational and socially impaired due to his PTSD.  The Veteran explained that he previously worked as a physical therapist assistant for over thirty years and retired due to his hip condition, and there is no indication in the evidence that his PTSD impacted his ability to work.  Although the Veteran reported that he prefers to be away from people he doesn't know well, there is no evidence of record to suggest that his PTSD symptoms impair him socially.  He further noted that he spends time with his grandchildren, his son, and some acquaintances, and that he cares for his mother with Alzheimer's disease, and has been married for 21 years.  

The evidence shows that the Veteran denied having panic attacks, suicidal ideations, and feelings of hopelessness.  Further, while the Veteran tested positive for PTSD symptoms in July 2015, the Veteran explained that pain was the primary cause of his mood change and that he was experiencing additional stress from having to care for his mother.  Subsequent screenings revealed a decrease in PTSD symptoms and ultimately, a negative result.  Moreover, the Veteran's most recent PTSD DBQ reveals his PTSD symptoms are indicative of a 10 percent disability rating. Nothing in the evidence suggests a severity, frequency or duration of symptoms that equate to occupational and social impairment with deficiencies in most areas such as work, school, family relations, thinking, mood or judgment. 

As such, the Board finds that the preponderance of the evidence is against the Veteran's claim for a higher disability rating.  As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine does not apply, and the claim for an increased rating for PTSD is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal as to the claim for service connection for tinnitus is dismissed.

Entitlement to an increased disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) is denied.


REMAND

The Board has thoroughly reviewed the Veteran's claim file and has determined a remand is necessary to properly adjudicate the Veteran's claim for a bilateral hip condition.

A remand is necessary because the RO did not substantially comply with the directives issued by the Board in the June 2015 remand.  The Board is obligated by law to ensure that the RO complies with its' directives.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998). 

In June 2015, the Board remanded the Veteran's hip claim, in part, for the Veteran to be afforded VA examinations.  The Veteran underwent a hip examination in August 2015; however, the Board finds that the opinion obtained is inadequate necessitating further remand of this matter.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made).  

The Board's remand directive required the examiner to determine whether the Veteran's hip condition was caused by herbicide exposure while in service.  In doing so, the examiner was also ordered to consider written statements from two private physicians which detailed medical findings and an opinion regarding the Veteran's assertion that exposure to herbicide in Vietnam caused his bilateral hip problem.  As the examiner failed to provide a medical rationale addressing either remand directive, the examination is deemed inadequate.  Therefore, an addendum opinion is necessary to comply with the June 2015 remand before adjudication of the Veteran's claim can proceed.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims folder any outstanding VA treatment records.  If no additional VA treatment records exist, the claims file should be documented accordingly.  38 C.F.R. § 3.159. 

2.  Return the claims file to the examiner who conducted the August 2015 VA PTSD DBQ, if available, if the previous examiner is no longer available, then the requested opinion should be rendered by another qualified examiner.  The examiner should review the file and indicate that such a review has taken place.

If, and only if, the examiner determines that an examination of the Veteran is necessary to provide the requested opinion, then such examination should be scheduled.

a). The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's hip disorder is related to his active service, to include exposure to herbicides. 

The examiner should specifically consider and address the two private physician statements addressing the correlation between avascular necrosis and herbicide exposure. 

b)   A complete rationale should be given for all opinions and conclusions expressed.   If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3. After the development requested has been completed, review the medical report to ensure that it is in compliance with the directives of this Remand.  If the report is deficient in any manner, implement corrective procedures. 

4.  After completion of the above, readjudicate the claim. If the benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran should be furnished a supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


